Citation Nr: 0010381	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-06 845A	)	DATE
	)
	)


THE ISSUES

1.  Whether a September 3, 1996, decision of the Board of 
Veterans' Appeals (Board) denying entitlement to service 
connection for headaches, claimed as fibromyositis, including 
as secondary to exposure to ionizing radiation, should be 
revised or reversed on the grounds of clear and unmistakable 
error.

2.  Whether a September 3, 1996, decision of the Board 
denying entitlement to service connection for urinary bladder 
cancer including as secondary to exposure to ionizing 
radiation should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1947.

This matter comes before the Board from a May 1998 motion 
from the veteran for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a September 1996 
decision of the Board which denied the above-noted claims.


FINDINGS OF FACT

1.  In a September 1996 decision, the Board denied 
entitlement to service connection for headaches, claimed as 
fibromyositis, and urinary bladder cancer, including as 
secondary to exposure to ionizing radiation.

2.  The September 1996 Board properly applied the law and 
regulations to the evidence of record.


CONCLUSIONS OF LAW

1.  The September 3, 1996, decision of the Board denying 
entitlement to service connection for headaches, claimed as 
fibromyositis, including as secondary to exposure to ionizing 
radiation, was not based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
20.1404 (1999); 38 U.S.C.A. §§ 1110, 1112(c), 1131, 1137 
(West 1991); and 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(1995).  

2.  The September 3, 1996, decision of the Board denying 
entitlement to service connection for urinary bladder cancer 
including as secondary to exposure to ionizing radiation was 
not based on clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 
(1999); 38 U.S.C.A. §§ 1110, 1112(c), 1131, 1137 (West 1991); 
and 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In a September 3, 1996, decision, the Board denied 
entitlement to service connection for headaches, claimed as 
fibromyositis, and urinary bladder cancer, including as 
secondary to exposure to ionizing radiation.  The claims were 
denied because the evidence of record failed to establish a 
basis for service connection in accordance with the 
provisions of 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 
1991) and 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.311 (1995).  

Specifically, the Board found that because the veteran's 
exposure to ionizing radiation in service was not verified, 
entitlement to service connection for headaches claimed as 
fibromyositis and for urinary bladder cancer due to exposure 
to ionizing radiation was not warranted.  It was noted that 
urinary bladder cancer was a radiogenic disease under 
3.311(b)(2) and that the veteran did not cite or submit 
scientific or medical evidence that his headache disorder was 
radiogenic.  With respect to the claims on a non-radiation 
basis, the Board concluded that there was no evidence that 
the veteran suffered from headaches or fibromyositis during 
service; that headaches were not the result of in-service 
disease or injury; that urinary bladder cancer was not 
present in service or within the one year presumptive period; 
and that urinary bladder cancer was first shown approximately 
forty years after separation from service. 

At the time of the September 1996 decision, evidence before 
the Board included, inter alia, the veteran's testimony and 
statements that he performed guard duty at Los Alamos 
Laboratory where radioactive testing (including an accident 
in August 1946 that killed a scientist) was conducted and 
experimental charges were set off in a canyon behind the 
barracks; that debris from the Operation Crossroads 
atmospheric test were stored in the hallways that he 
patrolled; that he did not wear any protective clothing or 
film badges; and that he visited the TRINITY site after the 
detonation.  

The veteran's Separation Qualification Record showed that he 
served as a commissary steward at the Los Alamos Laboratory 
during service.  His military occupational specialty was a 
mechanic.  Any other service personnel records were destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  An October 1989 letter from the Defense Nuclear 
Agency (DNA) to the veteran indicated that he would not have 
received, while performing commissary or guard duties at Los 
Alamos, radiation exposure from the TRINITY detonation, 
because that detonation occurred on July 16, 1945, prior to 
the veteran's active service.  A June 1991 letter from the 
U.S. Army Ionizing Radiation Dosimetry Center indicated that 
research of the dosimetry files failed to reveal any record 
of external exposure to ionizing radiation for the veteran.  
Letters dated in April and May 1992 and March 1993 from the 
Los Alamos National Laboratory stated that there was no 
record showing exposure of the veteran to ionizing radiation.  
In March 1993, it was specifically noted that the lack of any 
references to the veteran in the records indicated that he 
was not exposed to radiation during his work at Los Alamos.

A letter dated in August 1992 from B.H.C., LTC (Ret) U.S. 
Army, who was a member of the Radiological Safety Section at 
Los Alamos Laboratory and who served as Radiological Safety 
Monitor during the time the veteran served there, indicated 
that, accordingly to the veteran, many of the interior 
hallways of the laboratory buildings he patrolled were used 
to store contaminated material samples from the Operation 
Crossroads tests; therefore, he may very well have been 
exposed to alpha particles as a result.  The veteran also 
provided articles from Popular Science and the Greenpeace 
Book of the Nuclear Age, and a Fact Sheet from the DNA.

In January 1996, the veteran's record was referred to the 
Under Secretary for Health for preparation of a dose estimate 
and opinion as to the relationship between bladder cancer and 
exposure to ionizing radiation.  In February 1996, Department 
of Veterans Affairs (VA) Assistant Chief Medical Director for 
Public Health and Environmental Hazards reported that the DNA 
and Army were unable to confirm that the veteran was exposed 
to ionizing radiation during military service and no dose 
estimates were provided.  It was not possible for that office 
to provide an independent dose estimate.  In the absence of a 
dose estimate, it was not possible to offer a medical opinion 
regarding the likelihood that the veteran's bladder cancer 
was related to exposure to ionizing radiation.

Concerning the medical evidence before the Board in 1996, the 
veteran's service medical records disclosed no objective 
findings of headaches, fibromyositis or urinary bladder 
cancer.  Post service medical records show that he was first 
diagnosed as having headaches in 1968 and fibromyositis and 
urinary bladder cancer in 1988.  On VA examination in July 
1995, the examiner indicated that he had no opinion as to the 
effects of ionizing radiation and the cause of the veteran's 
headaches, but it was probably unlikely.  The examiner 
further indicated that fibromyalgia was a catch-all term 
sometimes used for the veteran's condition, i.e., muscle 
contraction headaches with a possible root (cervicogenic) 
cause.  

In December 1996, the veteran filed motion for 
reconsideration of the Board's September 1996 decision.  He 
stated that the Board did not consider Public Law (PL) 102-
578, but instead cited to 38 U.S.C.A. and 38 C.F.R. which 
were inapplicable to his case.  He further argued that he 
should not have to prove that he was exposed to radiation 
because his diseases were presumptive.  The veteran also 
stated that it was not his fault that the Army lost his 
records.  He indicated that the evidence of record, including 
from the DNA and the Army, was sufficient to show that he had 
been exposed to radiation.  He also stated that the VA 
examiner who examined him in July 1995 admitted that he was 
not knowledgeable about radiogenic diseases but made a 
statement anyway, and that all of his medical records for the 
past 30 years called his disability headaches because they 
were not familiar with radiogenic diseases, i.e., 
fibromyositis, which he described as a degenerative nerve 
disease.  The veteran further discussed the state of his 
health, including the severity and recurrence of his urinary 
bladder cancer, an allergy to antibiotics, a hernia, colonic 
tumors, and a low blood count, which was allegedly an 
indication that he had been exposed to radiation.  In sum, he 
stated that the Board did not read his whole file or did not 
believe what it contained, or intended not to give him 
benefits.

In April 1997, the veteran's motion for reconsideration was 
denied.  The veteran reiterated many of his contentions in 
May and October 1997 letters, i.e., that he was exposed to 
radiation during service and developed urinary bladder cancer 
and fibromyositis, and filed another motion for 
reconsideration of the Board's September 1996 decision in May 
1998.  The motion for reconsideration was denied in July 
1998, and the veteran was notified that the statement was 
being construed as a request for revision of the September 
1996 Board decision on the grounds of CUE.

In March 1999, the Board notified the veteran that, despite 
the July 1998 letter, it would not consider his 1998 motion 
for reconsideration as a motion for CUE unless he informed VA 
within 60 days that he wanted that statement to be construed 
as a motion for CUE.  The veteran was provided a copy of the 
final CUE regulations.  

The veteran thereafter replied in May 1999 that he sought 
revision of the Board's September 1996 decision based on 
clear and unmistakable error.  He contended that there was 
error in adjudication of these claims because he supplied all 
the information he could showing that he was exposed to 
radiation that VA did not aid him in obtaining evidence to 
support his claims and denied the claims based upon the 
evidence he provided.  The veteran further discussed evidence 
which he felt established that he had been exposed to 
radiation.  He stated that "3.311b-(4-1) says that if 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veterans [sic] presence at the site will be 
conceded."

In support of his claim, the veteran submitted numerous 
documents that were of record at the time of the September 
1996 Board decision.  He also submitted some records that had 
not previously been of record, as follows:  (a) a report 
titled Radiological Survey and Decontamination of the Former 
Main Technical Area (TA-1) at Los Alamos, New Mexico, issued 
December 1977; (b) a March 11, 1993, statement from Los 
Alamos National Laboratories; (c) a November 15, 1996, 
statement from Los Alamos National Laboratories, with an 
attached Estimation of External Radiation Dose to a Military 
Individual; (d) a September 1993 statement from a Major 
General in the U.S. Air Force to a Member of the U.S. House 
of Representatives; (e) a copy of PL 101-426, as amended by 
PL 101-510; (f) a document from the Office of Public Affairs 
titled Radiation, Information for Veterans Who Participated 
in Nuclear Weapons Testing or in the Occupation of Nagasaki 
and Hiroshima; (g) an April 23, 1996, statement from a staff 
consultant of the Office of the Director, Compensation & 
Pension Service; (h) a VA Record of Non-Accomplishments; and 
(i) a January 1999 letter from the Department of Defense, 
Radiation Experiments Command Center.

The representative reviewed the claims folder and submitted a 
brief in November 1999.  It argued that the Board had erred 
in its application of 38 C.F.R. § 3.11 [sic]. 


II.  Legal analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
U.S. Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals).  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

A claim of clear and unmistakable error is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, the requirements of well-groundedness and the VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411(c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions 
for reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to clear and 
unmistakable error claims.  38 C.F.R. § 20.1411(a) and (b).  
A clear and unmistakable error motion is not an appeal and 
therefore, with certain exceptions, it is not subject to the 
provisions of 38 C.F.R. Parts 19 and 20, which pertain to the 
processing and disposition of appeals.  38 C.F.R. § 20.1400.  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b).

VA regulations define what constitutes clear and unmistakable 
error and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

In his motion, the veteran contested the probativeness of the 
medical evidence.  He specifically referred to the July 1995 
VA examination report, and all of his medical records for the 
past 30 years which called his disability headaches because, 
he alleged, doctors were not familiar with radiogenic 
diseases.  He further asserted that there was sufficient 
evidence of record to establish inservice radiation exposure.  
For example, he stated that the state of his health was an 
indication that he had been exposed to radiation and that the 
Board simply did not believe the evidence submitted in 
support of his claims and denied the claims based upon the 
evidence he provided.  He discussed in detail evidence which 
he considered sufficient to show that he had been exposed to 
radiation during service, including that from DNA and the 
Army.  In all these contentions, he essentially disagrees 
with how the Board weighed or evaluated the facts.  In saying 
that doctors were incorrect in diagnosing him to have 
headaches, he is essentially asserting that the Board should 
have given greater weight to his own assessment of his 
medical condition than it gave to the medical records.  Thus, 
in essence, he takes issue with the Board's weighing of the 
evidence.  Such contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  38 
C.F.R. §§ 20.1403(d)(3) (1999). 

The veteran also argues that VA did not aid him in obtaining 
evidence to support his claims, i.e., that VA failed in its 
duty to assist him in verifying inservice radiation exposure.  
The Board disagrees.  The RO requested the veteran's service 
personnel records; however, they were unavailable.  Service 
medical records were associated with the claims file.  In 
accordance with 38 C.F.R. § 3.311, in January 1996 the 
veteran's record was referred to the Under Secretary for 
Health for preparation of a dose estimate and opinion as to 
the relationship between bladder cancer and exposure to 
ionizing radiation.  A response was received in February 
1996.  Accordingly, VA properly followed procedures in 
adjudicating the veteran's claim for service connection for 
urinary bladder cancer, a radiogenic disease, as provided by 
38 C.F.R. § 3.311(a)(2)(iii) (1995).  In addition, failure of 
the duty to assist does not constitute CUE.  38 C.F.R. 
§ 20.1304(d)(2) (1999).  

As noted above, the veteran also submitted additional 
evidence that was not of record at the time of the Board's 
September 1996 decision.  This evidence cannot support a 
claim of clear and unmistakable error, in that it does not 
tend to show that the correct facts, as they were known at 
the time, were not before the Board in 1996.  Nor do any of 
the documents illustrate any error in application of the law. 
Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b) (1999).  
Furthermore, submitting evidence previously considered, as 
was done in this case, does not advance the veteran's claim 
of clear and unmistakable error.

Concerning the veteran's argument that the Board did not read 
his whole file or intended not to give him benefits, pursuant 
to the presumption of regularity attending the official acts 
of public officers, it must be concluded that all relevant 
law and evidence was considered at the time of the September 
1996 Board decision.  Dolan v. Brown, 9 Vet. App. 358, 362 
(1996).     

Concerning the veteran's argument that he should not have to 
prove that he was exposed to radiation because his diseases 
were presumptive, the Board disagrees.  First, headaches and 
fibromyositis are not radiopresumptive and/or radiogenic 
diseases as provided by applicable regulations.  Regardless, 
the diseases listed in 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), which include urinary bladder cancer, shall be 
service connected if they become manifest in a radiation-
exposed veteran as defined in 38 C.F.R. § 3.309(d)(3).  A 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as (1) on-site participation involving 
atmospheric detonation of a nuclear device; (2) occupation of 
Hiroshima or Nagasaki between August 6, 1945 and July 11, 
1946; and (3) internment as a prisoner of war of the Japanese 
who was subject to the same degree of exposure as a member of 
the Hiroshima or Nagasaki occupation forces.  38 U.S.C.A. 
§ 1112(c)(3) (West 1991); 38 C.F.R. § 3.309(d)(3)(ii) (1995).  
The Board noted the provisions of 38 C.F.R. § 3.309(d) in its 
September 1996 decision, noting as well that the regulations 
did not apply to the veteran's case, as his claimed exposure 
was occupational rather than through participation in any of 
the defined radiation-risk activities.  This does not amount 
to legal or factual error on the part of the Board.  The 
Board in 1996 applied the provisions of 38 C.F.R. § 3.311(b) 
(1995), which do not provide presumptive service connection 
for radiogenic diseases.  Rather, they outline a procedure to 
be followed in adjudicating a claim for such diseases. 

With regard to the veteran's interpretation of 38 C.F.R. 
"3.311b-(4-1)" that he is not required to produce evidence 
substantiating his exposure because his verified presence at 
Los Alamos Laboratory is sufficient to establish service 
connection, the Board disagrees.  The provision of 38 C.F.R. 
§ 3.311(a)(4) (1995) only applies to veterans who allege 
participation in atmospheric nuclear weapons testing or the 
occupation of Hiroshima and Nagasaki, a point made by the 
Board in its 1996 decision.

The veteran also argued that the September 1996 Board 
decision failed to consider PL 102-578, but instead cited to 
38 U.S.C.A. and 38 C.F.R. which were inapplicable to his 
case.  The Board concludes that the September 1996 Board 
decision did not err in this regard.  Public Law 102-578, the 
Veterans' Radiation Exposure Amendments of 1992, added cancer 
of the urinary tract to the list of presumptive radiation 
diseases.  38 U.S.C.A. § 1112(c)(2)(O).  The Board 
specifically cited and considered 38 U.S.C.A. § 1112 and 38 
C.F.R. § 3.309(d) in the September 1996 decision and 
determined that it was not applicable because the veteran did 
not claim that he participated in atmospheric nuclear testing 
or in the occupation of Hiroshima or Nagasaki, Japan, or that 
he was interned as a prisoner of war in Japan during World 
War II which resulted in exposure to ionizing radiation.  
Even if this regulation were applicable, the veteran provided 
no competent evidence that he participated in such radiation-
risk activity.  

Concerning the representative's statement that the Board 
erred in its application of 38 C.F.R. § 3.11 [sic], this 
allegation is too non-specific to meet the regulatory 
pleading requirements for a motion for CUE in a prior Board 
decision.  38 C.F.R. § 20.1404(b) (1999).  Furthermore, the 
Board did not apply 38 C.F.R. § 3.11 (which deals with 
homicide) in its 1996 decision.  There are two apparent 
typographical errors in one paragraph of the 1996 decision 
citing to 38 C.F.R. § 3.11(a)(2)(iii) and 38 C.F.R. 
§ 3.11(b)(1), but that these are typographical errors rather 
than application of an inappropriate regulation is clear from 
the remainder of the paragraph and the correct citations to 
38 C.F.R. § 3.311 and from the citation to subsections of the 
regulation, which do not occur in 38 C.F.R. § 3.11.  There is 
no allegation that the result in the decision would have been 
manifestly different but for the typographical error.  
Assuming that the representative intended to cite to 38 
C.F.R. § 3.311, there remains no specificity to the 
contention sufficient to meet the pleading requirements for a 
claim of CUE.

Accordingly, the Board concludes that the September 1996 
Board decision properly applied the law and regulations to 
the evidence of record.  The Board did not fail to apply 
certain relevant regulations, which had they been applied, 
would have manifestly changed the outcome of the decision, 
and therefore, the September 1996 Board decision was not 
based on CUE.


ORDER

The May 1998 motion for revision or reversal of a September 
1996 decision of the Board denying entitlement to service 
connection for headaches, claimed as fibromyositis, including 
as secondary to exposure to ionizing radiation, is denied.

The May 1998 motion for revision or reversal of a September 
1996 decision of the Board denying entitlement to service 
connection for urinary bladder cancer including as secondary 
to exposure to ionizing radiation, is denied.


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 


